UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1876


EDWARD C. MCREADY,

                    Plaintiff - Appellant,

             v.

MONTGOMERY COMMUNITY COLLEGE; DR. DERIONNE P. POLLARD;
DR. SANJAY RAI; MS. CAROLYN TERRY; MS. KATHERINE MICHAELIAN;
MS. GEORGIA BUCKLES; MR. MICHAEL GUREVITZ; DR. JANET
WORMACK; MR. ROBERT ROOP; MS. TAMATHIA FLOWERS; MS. KRISTA
WALKER; MR. MICHAEL CARSON; MS. ELAINE DOONG; MR. CARL
WHITMAN,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:19-cv-02401-GJH)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edward C. McReady, Appellant Pro Se. Suzzanne W. Decker, Marc Kerry Sloane, MILES
& STOCKBRIDGE PC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward C. McReady appeals the district court’s order denying his Fed. R. Civ. P.

59(e) motion to alter or amend the court’s earlier judgment granting Defendants’ Fed. R.

Civ. P. 12(b)(1), (b)(6) motion to dismiss McReady’s civil action. Upon review of the

record in conjunction with the arguments pressed on appeal, we conclude that the district

court did not abuse its discretion in denying McReady’s Rule 59(e) motion. See Mayfield

v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (providing

standard of review for the denial of a Rule 59(e) motion and the three grounds on which

such a motion may be granted). Specifically, the district court correctly concluded that

McReady’s motion essentially sought to relitigate previously decided matters and, to a

lesser extent, raised more nuanced arguments that could have been—but were not—

advanced earlier in the proceedings, neither of which are proper bases for a Rule 59(e)

motion. See Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (recognizing that

Rule 59(e) “may not be used to relitigate old matters, or to raise arguments or present

evidence that could have been raised prior to the entry of judgment” (internal quotation

marks omitted)).

       Accordingly, we affirm the district court’s order. McReady v. Montgomery Cmty.

Coll., No. 8:19-cv-02401-GJH (D. Md. July 6, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED



                                             2